United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-4258
                                  ___________

Michael L. Rehberg, and all other      *
similarly situated employees;          *
Keith W. Asleson; Theodore K. Hull,    *
                                       *
             Appellants,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Iowa Department of Public Safety,      *
sued as Department of Public Safety    *      [UNPUBLISHED]
and the State of Iowa,                 *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: July 14, 1997
                            Filed: July 16, 1997
                                 ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________


PER CURIAM.

       Michael L. Rehberg, Keith W. Asleson, and Theodore K. Hull commenced this
action under the Fair Labor Standards Act, 29 U.S.C. §§ 201-19 (1994) (FLSA),
against their employer--the Iowa Department of Public Safety (DOS) and the State of
Iowa--seeking overtime compensation. Upon defendants’ motion, the District Court1
dismissed the action. The court concluded that it lacked subject matter jurisdiction
under Seminole Tribe of Florida v. Florida, 116 S. Ct. 1114 (1996), as Iowa had not
consented to the suit; the Commerce Clause did not grant Congress the power to
abrogate Iowa’s Eleventh Amendment immunity from suit; and the FLSA was enacted
pursuant to the Commerce Clause. Plaintiffs appeal, arguing that, although the FLSA
may have been passed pursuant to the Commerce Clause, Congress subsequently
passed an FLSA amendment abrogating the states’ immunity pursuant to Congress’s
enforcement power under Section 5 of the Fourteenth Amendment.

      Appellants’ argument is foreclosed by our recent decision in Raper v. Iowa, 115
F.3d 623, ____ (8th Cir. 1997). In Raper, we rejected the argument made by Iowa
employees who were seeking overtime compensation that Congress revoked the states’
Eleventh Amendment immunity from FLSA lawsuits under the Fourteenth Amendment,
because we concluded that the FLSA’s overtime provisions cannot be seen as serving
a Fourteenth Amendment purpose. See id. Accordingly, the judgment of the District
Court is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Celeste F. Bremer, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c) (1994).

                                         -2-